 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 6

 7    UNITED STATES OF AMERICA,
                                                  NO: 2:18-CR-227-RMP-JTR
 8                              Plaintiff,
                                                  AMENDED ORDER SETTING
 9          v.                                    SENTENCING SCHEDULE

10    DAVID JERRY PAULE,

11                              Defendant.

12

13         BEFORE THE COURT is a Stipulation to Continue Sentencing Hearing, ECF

14   No. 57. Having reviewed the stipulation, the Court finds that good cause exists to

15   continue this matter as requested.

16         Accordingly, IT IS HEREBY ORDERED:

17         1.    The current sentencing date of December 9, 2019, is STRICKEN and

18   RESET to February 24, 2020, at 1:00 p.m. in Las Vegas, Nevada. Absent truly

19   exigent circumstances, the Court will not consider a request for a continuance of

20   sentencing unless: (1) the request is made by written motion, (2) the requesting party

21


     AMENDED ORDER SETTING SENTENCING SCHEDULE ~ 1
 1   recites the opposing party’s position, and (3) the motion and supporting declaration

 2   are filed at least ten days before the scheduled sentencing hearing.

 3         2.   Defendant shall remain in custody of the U.S. Marshals pending

 4   sentencing pursuant to the detention order previously entered in this matter. See

 5   ECF No. 25.

 6         3.   The United States Probation Office, Eastern District of Washington, shall

 7   prepare a Presentence Report. Fed. R. Crim. P. 32(c). On or before January 13,

 8   2020, the probation officer shall provide a preliminary copy of the draft Presentence

 9   Report to counsel for the parties. Disclosure of the Presentence Report shall be

10   subject to the limitations imposed by Rule 32(c)(3).

11         4.   On or before January 27, 2020, the parties shall file and serve the

12   following: (a) any objection to the preliminary Presentence Report; (b) any motion

13   for departure (other than one made pursuant to Rule 35(b)); (c) a list of those

14   witnesses who will be called to testify about a matter on which the party bears the

15   burden of persuasion at sentencing, together with a summary of each witness’s

16   anticipated testimony; and (d) copies of any exhibits which will be offered at

17   sentencing. A party failing to list a witness or to provide a copy of an exhibit by the

18   deadline set forth above may be precluded from presenting the witness or exhibit at

19   the sentencing hearing.

20         5.   Both objections and motions for departure shall be supported by

21   memorandum.


     AMENDED ORDER SETTING SENTENCING SCHEDULE ~ 2
 1         6.    On or before February 3, 2020, the opposing party shall file and serve

 2   its response, and the opposing party shall identify any responsive witnesses or

 3   exhibits.

 4         7.    If an objection is filed, the probation officer shall conduct such additional

 5   investigation as is necessary to assess the merits of the objection.

 6         8.    The probation officer shall submit the final Presentence Report to the

 7   Court by February 10, 2020. The report shall be accompanied by an addendum

 8   setting forth any objections counsel may have made, including those that have not

 9   been resolved, together with the officer’s comments and recommendations. The

10   Probation Officer shall certify that the contents of the report, other than sentencing

11   recommendations, including any revisions or addenda, have been disclosed to

12   counsel for Defendant and the Government, and that the addendum fairly states any

13   remaining objections.

14         9.    Except with regard to any written objection made under 4(a), the report

15   of the presentence investigation and computations shall be accepted by the Court as

16   accurate. Upon a timely objection by Defendant, the Government bears the burden

17   of proof on any fact that is necessary to establish the base offense level. The Court,

18   may, for good cause shown, allow a new objection to be raised at any time before

19   the imposition of sentence. In resolving disputed issues of fact, the Court may

20   consider any reliable information presented by the Probation Officer, Defendant, or

21   the Government.


     AMENDED ORDER SETTING SENTENCING SCHEDULE ~ 3
 1         10. On or before February 17, 2020, both parties shall file and serve their

 2   sentencing memoranda.

 3         11. All pleadings shall be filed and served as provided by local rules.

 4         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 5   Order and provide copies to counsel and to the Washington Eastern United States

 6   Probation Office.

 7         DATED October 28, 2019.

 8                                              s/Rosanna Malouf Peterson
                                               ROSANNA MALOUF PETERSON
 9                                                United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21


     AMENDED ORDER SETTING SENTENCING SCHEDULE ~ 4
